Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with disclosure that is not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Same for the drawings. Examples of some unclear, inexact or verbose teaching used in the specification and drawings are set out in the examples below (these are examples only, and are not exhaustive. Applicant is required to make corrections wherever appropriate even though not specifically pointed out).
So for example only, see [0023]. The jar is 120 and the lid is 110? So where is the base 130? Also, if the system can include any number of jars 120, how are they connected (since 120 in Fig 1 does not appear to have any connectors on its bottom side for connection to anything 
In another example only, see the large arrowhead from numeral 314 on the bottom of Fig 3A, and see [0025]. How exactly does this particular feature (as opposed to the other one in the figure labelled 314) form the “generally perpendicular step at the junction between the upper connector 312 and the lower casing 311 connecting the outer surface of the lower casing 312 and the upper connector 311”, as described in [0025]. Also some of the teaching in the second sentence in [0025] does not match what Fig 3A shows.

In yet another example only, see [0027] and Fig 4A. 414 is screw threads and 413 is the step? 411 is the lower casing and 412 is the upper connector?
As indicated above corrections are required wherever appropriate even though specifically pointed out.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 5-6, 12-13 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The subject matter of claim 13 was not described in the specification in such a way as to convey possession of the claimed invention by the applicant. Included in this finding is the fact that no drawing shows the insert or how it is contained within the one or more jars as claimed.
Same for the more than one lid and the bases of claims 5 and 6.
combinations in claim 12. Same for the combination in claim 15.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-8, 10-13, 15 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The claims having features therein that were not well described in the specification, as pointed out above, are also indefinite, because the features cannot be properly interpreted.
at least one” encompasses one and more than one. Some of the claims are indefinite because the way they are drafted does not properly take this into account. Some of the examples below are repeated in more than one of the claims rejected under this section of the Statute.
Thus, claim 4 is indefinite because it is not clear whether the skin care composition is in the one jar containing the cosmetic (as encompassed in claim 1) or is in another jar. Claim 5 is indefinite because the “or” therein is confusing. For example, in the case of only one jar, the further limitation that this jar has the same color is confusing. The same color as what? Claim 5 is further indefinite because the claim lacks proper antecedents for plural lids and bases. Same for claim 6.
Claim 7 is indefinite because it is not clear whether the phrase “one or more of the jars” includes the one jar encompassed in claim 1 or not. Claim 8 is indefinite because the phrase “each of the one or more jars” therein suggests that more than one jar may be 
Claim 12 is indefinite because the shape of the combinations encompassed therein is not clear.
Claim 15 is indefinite because it is not clear what is encompassed by the phrase therein of “or combination thereof”. Where is this shown in the drawings? Regarding the remaining claims note the comments above.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over McMurrey (2002/0043476) or O’Connor (2001/0047951).
McMurrey discloses a beauty system as claimed (any one of the various disclosed embodiments of cosmetic packaging assembly). Thus the claimed lid can be covered top 150, the claimed one or more jars can be the one or more nested applicators or bullets 120 and the claimed base can be base portion 130 of packaging assembly 100 (see the structure labelled “BASE” in Fig 1). Similar for the other embodiments of McMurrey. Regarding claim 2 note the [0014] teaching of a brush type applicator housed in a section. 
In O’Connor the claimed lid can be lid 38, the claimed jars can be paint containers 24 and the claimed base can be the bottom most paint container in a stack of paint containers.
color/logo button” in Fig 2. Thus, it would also have been obvious in view of either reference disclosure to provide the jars in the same color as the cosmetic therein to facilitate easier identification of a particular cosmetic a user might want to apply.
Likewise, it would also have been obvious to provide the apparatus in either reference in the claimed dimensions, for the purpose of providing the capability to carry an appropriate amount of cosmetic.
Likewise, it would also have been obvious to provide the apparatus in either reference with a mirror to aid in applying the cosmetic. Such mirrors are conventional as the prior art of record also shows.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB K 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J. Pickett can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JACOB K ACKUN/Primary Examiner, Art Unit 3736